

116 HR 3183 IH: Feed Emergency Enhancement During Disasters Act
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3183IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Mr. Johnson of South Dakota (for himself, Mrs. Craig, Mr. Thompson of Pennsylvania, Mr. Hagedorn, Mr. Peterson, Mrs. Hartzler, Mrs. Bustos, Mr. Armstrong, Ms. Finkenauer, Mr. Crawford, Mr. Baird, Mr. Rodney Davis of Illinois, and Mr. Bost) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Federal Crop Insurance Act to allow certain producers who harvest or graze covered
			 crops planted as a result of a prevented planting to be eligible for
			 certain
			 crop insurance, and for other purposes.
	
 1.Short titleThis Act may be cited as the Feed Emergency Enhancement During Disasters Act or the FEEDD Act. 2.Cover crops planted due to prevented plantingSection 508A(c) of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1508a(c)) is amended—
 (1)by amending subparagraph (B) of paragraph (1) to read as follows:  (B)Second crop plantedThe producer may plant a second crop on the same acreage for harvest in the same crop year and collect one of the following:
 (i)Subject to paragraphs (4) and (5), an indemnity payment established by the Corporation for the first crop, but not to exceed 35 percent of the prevented planting guarantee for the acreage for the first crop.
 (ii)An indemnity that is equal to 100 percent of the prevented planting guarantee for the acreage for the first crop, if each of the following conditions are met:
 (I)The Secretary determines that the acres planted are in an area with low hay or forage supplies due to widespread excessive moisture, flood, drought, or other factors.
 (II)The second crop will be planted with an intended use of animal feed that is hayed, grazed, or chopped.
 (III)The second crop will be donated or used by the producer.; and (2)in paragraph (3)—
 (A)by inserting a second crop planted as described in paragraph (1)(B)(ii) or before double cropping; and (B)by striking make an election under paragraph (1)(B) and inserting makes an election under paragraph (1)(B)(i).
				